Citation Nr: 9933820	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from May 1990 to June 
1995.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board in October 1997 
remanded the case for further development.  An additional 
issue before the Board at that time and remanded was 
entitlement to an increased rating for left patellofemoral 
pain syndrome.  

The RO in May 1999 granted an increased rating for the 
veteran's left knee disability.  The veteran in July 1999 
advised the RO that he was satisfied with the increased 
rating.  The case has been returned to the Board for 
appellate consideration of the issues that remain unresolved.


FINDING OF FACT

The claims of entitlement to service connection for a neck 
disability and a low back disability are not supported by 
cognizable evidence showing the claims to be plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a neck 
disability and a low back disability are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in December 
1992 he was seen with the complaint of neck and back pain 
after a motor vehicle accident the previous day.  He 
described the pain at the base of the neck and the mid back.  
An examiner found a normal range of motion with tenderness of 
both areas and the assessment was muscle strain to the neck 
and mid back.  Heat and medication were prescribed and he was 
to have limited duty.   

In late July 1993 he was seen with a complaint of low back 
pain for the previous five days.  It was reported that he 
thought he pulled something lifting a box of parts.  He 
reported previously having pulled muscles in his back, mostly 
before entering the service.  He denied numbness, tingling or 
radiating pain but complained of discomfort with pressure to 
the area.  An examination found mildly limited range of 
motion and the assessment was mechanical low back pain.  He 
was given medication and exercises and limited to light duty 
for several days.  In a follow-up report in late July it was 
reported that he stated his back was almost better and that 
he had no complaint at the time.  An examination was deferred 
and the assessment was resolving low back pain.    

The veteran was seen again in mid August 1993 for possible 
muscle strain.  An examination found full range of motion 
with pain and slight spasm to the right side of the lumbar 
area.  The assessment was muscle pull.  He was seen again the 
next day and reported feeling better except for muscle 
tightening.  The examiner reported spasm and limited lumbar 
motion.  The assessment was resolving lumbar strain.  He was 
seen again in October 1993 with a one-month history of low 
back pain after loading gear.  At that time he complained of 
a sharp pain across the lower back for the previous two 
weeks, tenderness with sitting up straight and lower back 
pain with walking.  He had a full range of motion with acute 
tenderness on flexion and extension and tenderness in the 
right paravertebral muscles at the L3-S1 level.  He had mild 
sciatica symptoms with pressure to the right lower quadrant.  
The assessment was mechanical low back pain.  

A military medical board evaluated the veteran in December 
1994 for left knee patellofemoral syndrome.  The report shows 
that his past medical history and review of systems was 
characterized as otherwise noncontributory.   
      
The veteran submitted his initial VA compensation application 
for various disorders including the neck and lower back in 
July 1995.  He reported treatment from military doctors and 
none since service.   

On a VA examination in July 1995, the veteran reported 
occasional low back discomfort and denied any history of 
herniated disc or history of motor vehicle accident in which 
he might have hurt the cervical or lumbar spine.  He denied 
any spinal claudication symptoms.  The examiner reported a 
normal gait and posture and full range of motion of the 
cervical spine and the lumbar spine.  There was no diagnosis 
for either the cervical spine or the lumbar spine.  An X-ray 
of the lumbar spine was read as showing questionable 
spondylolysis at L5 and an otherwise normal appearing lumbar 
spine.

VA medical records show that in late December 1995 the 
veteran complained of chronic back and neck pain from the 
service with headaches over the previous weekend.  It was 
noted that he had a full range of motion of the neck.  There 
was no examination information for the low back and the 
impression was probable depression.  A January 1996 VA 
medical report showed he complained of his back hurting and 
reported a four-year history of intermittent mild lumbar pain 
without radiation.  He reported neck pain with headaches that 
had improved and that he had a flare up recently without 
injury.  The assessment was chronic lumbar pain, no 
radiculopathy.

The veteran in early 1996 wrote that neck and low back pain 
was documented in the service medical records and the lower 
back pain bothered him on a regular basis.  He stated that he 
had problems bending and that the problems increased with 
cold or wet weather.  He stated that his neck pain affected 
his sleep and affected the neck movement especially when he 
awakened.  In his substantive appeal he added that the back 
problems originated with a motor vehicle accident in service 
and that other such accidents complicated the low back and 
neck pain.  He recalled the lower back pain occurred daily 
after the first accident and that his neck started aching 
regularly after the first accident.  He recalled that he 
never had any problem with his back until December 1992.
    
On a VA Persian Gulf Registry examination in 1996, the 
veteran reported a history of low back and pain and stiffness 
and neck pain and stiffness related to an automobile accident 
in 1992.  An examiner reported slight pain on posterior neck 
palpation.  A repeat lumbar spine X-ray was read as within 
normal limits and as not demonstrating the suspected pedicle 
defect at L5.  An assessment was chronic low back pain, 
probably musculoskeletal.  He was referred to physical 
therapy for exercises for strengthening of the back and the 
knee and records are on file.  In April 1996 a clinical 
record entry reported a full range of neck motion and an 
assessment of low back pain and neck sprain, chronic.  In May 
1996 he was seen for neck and low back pain and the reports 
show limitation of neck motion and tenderness and limitation 
of lumbar spine motion.  He reported low back pain after 
bending to lift up some tools the previous night.  A cervical 
spine X-ray was read as showing no definite evidence of 
osseous or articular pathology.  The assessments were 
musculoskeletal pain of the cervical spine and low back pain, 
"lazy spine". 

Pursuant to the Board remand, the RO asked the veteran to 
identify medical treatment providers.  The RO also obtained 
the medical examination that the Board had requested.  
 
VA outpatient records were received that show in June and 
September 1996 the veteran was assessed as having low back 
pain after examination found full range of motion and lumbar 
midline tenderness.  Other reports though December 1996 show 
neck and low back pain complaints and assess muscle spasm.  
In February 1997 when he was evaluated again as an outpatient 
for his neck pain and low back pain complaints he described 
intermittent neck pain since a motor vehicle accident in 
1993.  The examiner found no palpable muscle spasms or 
tenderness of the cervical, thoracic or lumbar spine and no 
reflex or muscle strength abnormality.  The impression 
included stable neck pain, apparently related to a motor 
vehicle accident in 1992 or 1993, and stable low back pain.  
In July 1997 he was found to have significant muscle spasm in 
the trapezius and sternoclemastoid muscles of the neck.  A 
follow up report noted improved back and stretching for the 
neck.  He was also seen for psychological evaluation during 
this period.

On a VA examination in January 1998, the examiner indicated 
that the veteran's claims file was reviewed prior to the 
examination.  The examiner reported no postural 
abnormalities, scoliosis or fixed deformity of the cervical 
spine.  Regarding the musculature of the back, there was no 
muscle spasm with motion of cervical spine.  The range of 
motion for the lumbar spine was reported and the examiner 
noted negative straight leg raising and normal ankle and 
patellar jerk reflexes.  There was no atrophy of upper or 
lower extremity muscle groups and muscle strength was graded 
5/5 for upper and lower extremity joint groups.  X-ray of the 
cervical spine was read as showing no definite evidence of 
acute abnormality.  An X-ray of the lumbar spine was read as 
showing no acute abnormalities.  The pertinent diagnosis was 
normal spine examination for age and gender.  The examiner 
stated there was no objective pathology presence of the 
cervical or lumbar spine to support the veteran's claimed 
symptoms.  The examiner stated that the veteran had a normal 
spine evaluation for age and gender without any weakened 
movements or functional deficits.

VA outpatient treatment records show that in January 1998 the 
veteran was seen twice on the same day.  Initially, he 
reported mild daily neck discomfort.  An examiner noted a 
normal neck X-ray and that the lumbar spine was "ok".  
Chronic neck pain was mentioned.  When he returned in the 
evening for follow up of chronic neck pain, he stated that he 
had a chronic low-grade neck pain all of the time.  It was 
noted that a recent examination and X-ray of the neck did not 
reveal any bony abnormality.  The examination of the neck 
revealed no spasm.  The impression was chronic neck at 
tolerable levels at the present time although always present.  
The examiner noted that the difficulty with assigning chronic 
pain of this nature to a specific structure had been 
discussed as well as the general chronic nature of this type 
of pain.      
   
VA outpatient treatment records show follow-up in May 1998 
for chronic neck pain.  The veteran was found to have spasm 
in the sternoclemastoids bilaterally.  The impression was 
stable neck pain.  On reexamination late in June 1998 for 
neck pain that began the previous day a past history of neck 
and low back pain was reported.  It was noted that when he 
was last seen in May he was having no neck pain and that past 
X-rays had been unremarkable.  He had been given a cervical 
comfort pillow.  Examination found left sternoclemastoid 
muscle spasm and the impression was neck pain.  In late 
November 1998 it was reported that the left sternoclemastoid 
muscle spasm persisted and that reflexes were two-plus and 
equal in all extremities.  The impression was neck pain.  

In January 1999 the veteran was seen again and noted as 
having neck, low back, knee and ankle pain and feeling much 
better with no new complaints since completing physical 
therapy.  The neck examination found mild trapezius muscle 
tenderness, full range of motion and unremarkable strength.  
The assessment was chronic neck pain.  In May 1999 he was 
found with some tightness in the sternoclemastoids and no 
neck muscle spasm.  The impression was neck pain, doing 
fairly stable with some mild exacerbation in the previous 
week.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a neck disability and a 
low back disability are not well grounded and must be denied.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  The veteran cannot 
succeed by an attempt to link a current neck disability and a 
low back disability to a claimed incident of service without 
competent evidence and his allegations of nexus alone are not 
competent evidence.  

The Board remanded the case in view of the evidence that 
included references neck and back complaints in service.  The 
Board believed it was necessary to explore the possible 
etiology for the veteran's current neck and low back 
findings.  The RO was very conscientious in seeking 
additional medical records and having the veteran examined as 
the Board requested.  In so doing the Board may have extended 
to the appellant more than the customary preliminary or 
threshold assistance that may voluntarily be accorded a 
claimant by VA at the initial stages of a claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997); Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).  See also Carbino v. 
Gober, 10 Vet. App. 507, 510-11 (1997).  

However, since the Board finds the claims not well grounded, 
there is no further duty to assist in development.  The RO 
has conscientiously sought to develop the claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board in remanding the 
case may have conveyed the impression that the claim was well 
grounded.  The determination of well groundedness must apply 
the current legal standard.  And, as the Board finds the 
claims not well grounded, there is no burden upon the Board 
to require further examination.  Brewer v. West, 11 Vet. App. 
228 (1998).  See also Morton v. West, 12 Vet. App. 477 
(1999).

The Board believes that the veteran has not produced any 
competent evidence supporting his contention.  As a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claims for service 
connection are not well grounded.  The absence of competent 
medical evidence linking a current neck disability and a low 
back disability to service on a direct basis is a critical 
element missing, and in this case requires probative medical 
evidence. 

The veteran contends, in essence, that he has such 
disabilities linked to trauma in service from a motor vehicle 
accident.  The Board must point out that the service medical 
records refer to the neck only in the initial treatment 
following a reported motor vehicle accident in late 1993.  
Thereafter they are unremarkable.  Regarding the low back, 
there are several references to low back pain complaints 
after reinjury and not associated with the initial complaints 
following the previously mentioned motor vehicle accident.  
What is also noteworthy is that the veteran appears to have 
served more than a year before his separation from service 
without a recorded complaint for either the neck or the low 
back.  A medical board was also unremarkable for either the 
neck or low back by history or current symptomatology.

The VA treatment records do mention the neck and low back and 
the veteran's self reported history of symptoms that he 
relates as continuous since a motor vehicle accident injury 
in service.  The impression of a VA physician in early 1997 
of stable neck pain, apparently related to a motor vehicle 
accident in 1992 or 1993 obviously relied on the veteran's 
history and is entitled to no greater probative weight than 
the evidence upon which it was based.  The veteran reported 
the same history to VA examiners in 1995 and 1998 and neither 
found a disability of the neck or low back.   

It appears that this claim is controlled by the decision in 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995) in holding that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  Even presuming that 
there is competent evidence of chronic neck and low back 
disorders at this time, continuous symptomatology since the 
accident injuries in late 1992 is not shown by medical 
evidence.  Neck complaints are conspicuously absent from 
subsequent treatment records until after service.  As for the 
low back there were intervening acute injuries from which the 
veteran apparently recovered, as the service records did not 
show a record of treatment after reinjury in late 1993 
through separation in 1995.  McManaway v. West, 13 Vet. App. 
60 (1999).  Further, the veteran is not relieved of the 
burden of establishing by medical evidence a nexus to service 
for any chronic disability of the neck or low back now 
present and the record does not include such evidence.  See 
Voerth v West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999), 
clarifying Savage v. Gober, 10 Vet. App. 488 (1997).

The 1995 decision of the RO considered the claims and denied 
them as not well grounded, and in so doing accorded the 
appellant greater consideration than his claims warranted 
under the circumstances by having a VA examination.  The 
Board believes that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground either claim on the 
basis of a claimed motor vehicle accident injury in service 
or other injury in service.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir.1997); Epps, supra.  As the appellant's claims for 
service connection for a neck disability and a low back 
disability are not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The appellant not having submitted well grounded claims of 
entitlement to service connection for a neck disability and a 
low back disability, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

